          Case: 20-1086, Document: 7, Filed: 05/12/2020     Page 1 of 2


                                                          FILED
                                                          MAY 12 2020
                                                    SUSAN M. SPRAUL, CLERK
                                                       U.S. BKCY. APP. PANEL
                                                       OF THE NINTH CIRCUIT

              UNITED STATES BANKRUPTCY APPELLATE PANEL

                           OF THE NINTH CIRCUIT

In re:                        )           BAP No.         OR-20-1086
                              )
DENNIS RAYBOULD,              )           Bk. No.         6:20-bk-60205-TMR
                              )
               Debtor.        )
______________________________)
                              )
DENNIS RAYBOULD,              )
                              )
               Appellant,     )
                              )
v.                            )           ORDER DISMISSING APPEAL
                              )
NALIKO MARKEL, Chapter 13     )
Trustee,                      )
                              )
               Appellee.      )
                              )

Before:   SPRAKER, TAYLOR, and FARIS, Bankruptcy Judges.

     The Panel received and considered appellant’s response to

the BAP clerk’s notice of deficient appeal regarding the timing

of the filing of the notice of appeal.

     This is an appeal from the order entered March 19, 2020,

dismissing appellant’ chapter 13 case.           The notice of appeal was

filed April 8, 2020, six days beyond the fourteen-day deadline

provided by Fed. R. Bankr. P. 8002(a).           While appellant’s excuse

regarding delayed notice by mail might have been grounds for a

motion for extension of time to appeal, the time to request such




                 Case 20-60205-tmr13    Doc 38   Filed 05/12/20
         Case: 20-1086, Document: 7, Filed: 05/12/2020    Page 2 of 2



extension from the bankruptcy court expired on Thursday,

April 23, 2020.    See Fed. R. Bankr. P. 8002(d)(1).

     The timely filing of a notice of appeal from a bankruptcy

court order is a jurisdictional requirement.             See Wilkins v.

Menchaca (In re Wilkins), 587 B.R. 97 (9th Cir. BAP 2018).              “Lack

of notice of the entry does not affect the time to appeal or

relieve or authorize the court to relieve a party for failure to

appeal within the time allowed, except as permitted in Rule

8002.”   Fed. R. Bankr. P. 9022(a).        The Panel has no discretion

to accept the late-filed appeal.

     Because the appeal is untimely it is hereby ORDERED

DISMISSED for lack of jurisdiction.




                                      2




                Case 20-60205-tmr13    Doc 38   Filed 05/12/20
